



Exhibit 10.6
dnwordmark72dpi1a07.jpg [dnwordmark72dpi1a07.jpg]
Stock Appreciation Rights Agreement
This Stock Appreciation Rights Agreement (this “Agreement”) is made and entered
into as of the Date of Grant by and between Diebold Nixdorf, Incorporated, an
Ohio corporation (the “Company”) and [EMPLOYEE NAME] (the “Participant”).
Date of Grant:                                 
Number of Stock Appreciation Rights (“SARs”):                     
Exercise Price per SAR:                             
Expiration Date:                                 
1.Grant of SARs.


1.1    Grant. The Company hereby grants to the Participant the number of SARs
set forth above, at the Exercise price per SAR as set forth above. Each SAR
entitles the Participant to receive, upon exercise, an amount equal to the
excess of (a) the Fair Market Value of a Common Share on the date of exercise,
over (b) the Exercise Price (the “Appreciation Value”). The SARs are being
granted pursuant to the terms of the Company’s 2017 Equity and Performance
Incentive Plan (the “Plan”).


1.2    Consideration. The grant of the SARs is made in consideration of the
services to be rendered by the Participant to the Company or a Subsidiary and is
subject to the terms and conditions of the Plan and this Agreement. Capitalized
terms used but not defined herein will have the meaning ascribed to them in the
Plan.


2.Vesting; Expiration.


2.1    Vesting Schedule. Except as otherwise provided in this Agreement and
subject to the Participant’s continuous service with the Company or a
Subsidiary, the SARs will vest and become exercisable in three (3) equal
installments on each of the first, second and third anniversaries of the Date of
Grant. Except as otherwise provided in this Agreement, the unvested SARs will
not be exercisable on or after the Participant’s termination of continuous
service. To the extent exercisable, pursuant to this Agreement, the vested SARs
may be exercised in whole or in part from time-to-time.


2.2    Expiration. The SARs will expire on the Expiration Date set forth above,
or earlier as provided in this Agreement or the Plan.


3.Termination of Continuous Service.


3.1    Termination for Reasons Other Than for Cause, Engaging in Detrimental
Activity, Death, Disability or After Satisfying Service Requirements. If the
Participant’s continuous service is terminated for any reason other than as set
forth in Sections 3.2, 3.3, and 3.4 or as contemplated by Section 9, the
Participant may exercise the vested SARs, but only within such period of time
ending on the earlier of (a) ninety (90) days following the termination of the
Participant’s continuous service or (b) the Expiration Date. If the Participant
dies or becomes Disabled during this ninety (90) day period, then the
Participant may exercise the vested SARs within such period of time ending on
the earlier of (a) the date twelve (12) months following the Participant’s
termination of continuous service or (b) the Expiration Date.


3.2    Termination for Cause or Engaging in Detrimental Activity. If the
Participant’s continuous service is terminated for Cause (as defined in Section
4.3) or if the Participant engages in Detrimental Activity (as defined in 4.2),
the SARs (whether vested or unvested) shall immediately terminate and cease to
be exercisable.


3.3    Termination due to Death or Disability. If the Participant’s continuous
service terminates as a result of the Participant’s death or Disability, the
SARS shall vest in full immediately, and the Participant (or in the case of
exercise





--------------------------------------------------------------------------------





after the Participant’s death or incapacity, the Participant’s executor,
administrator, heir or legatee, as the case may be) may exercise the vested SARs
only within such period of time ending on the earlier of (a) the date twelve
(12) months following the Participant’s termination of continuous service or (b)
the Expiration Date.


3.4    Termination after Satisfying Service Requirements.


(a)If the Participant’s continuous service terminates on or after the date on
which the Participant attains age fifty-five (55), and if on such date the
Participant shall have completed five (5) or more years of continuous service
with the Company or a Subsidiary, then the SARs shall continue to vest in
accordance with the vesting schedule set forth in Section 2.1 and the
Participant may exercise the vested portion of the SARs only within such period
of time ending on the earlier of (i) five (5) years after the date the
Participant’s continuous service ceases or (ii) the Expiration Date.


(b)If the Participant’s continuous service with the Company or a Subsidiary
terminates on or after the date on which the sum of the Participant’s age and
the number of the Participant’s years of continuous service with the Company and
its Subsidiaries on such date equals or exceeds seventy (70), then the
Participant may exercise the vested portion of the SARs only within such period
of time ending on the earlier of (i) five (5) years after the date the
Participant’s continuous service ceases or (ii) the Expiration Date.


4.Detrimental Activity.


4.1    Engaging in Detrimental Activity. If the Participant, either during
employment by the Company or a Subsidiary or within one (1) year after
termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, and the Participant shall not have ceased all
Detrimental Activity within thirty (30) days after notice of such finding given
within one (1) year after commencement of such Detrimental Activity, the
Participant shall pay to the Company in cash for each SAR exercised the
difference between the Appreciation Value and the Exercise Price paid therefor
by the Participant pursuant to this Agreement.


To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation, vacation pay, or in the form of any other benefit or for
any other reason.
4.2    Definition of “Detrimental Activity.” For purposes of this Agreement, the
term “Detrimental Activity” shall include:
(a)Engaging in any activity, as an employee, principal, agent, or consultant for
another entity, and in a capacity, that directly competes with the Company or
any Subsidiary in any actual product, service, or business activity (or in any
product, service, or business activity which was under active development while
the Participant was employed by the Company if such development is being
actively pursued by the Company during the one (1) year period first referred to
in Section 4.1) for which the Participant has had any direct responsibility and
direct involvement during the last two (2) years of his or her employment with
the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.
(b)Soliciting any employee of the Company or a Subsidiary to terminate his or
her employment with the Company or a Subsidiary.


(c)The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter; provided, however, that nothing in this Agreement
or the Plan limits a Participant’s ability to file a charge or complaint or to
communicate, including by providing documents or other information without
notice to the Company, with the Securities and Exchange Commission or any other
governmental agency or commission (“Government Agency”) or limits a
Participant’s right to receive an award for information provided to any
Government Agency.


(d)The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company and
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the





--------------------------------------------------------------------------------





Company or any Subsidiary to secure a patent, a design registration, a utility
model or a copyright registration where appropriate, in the United States and in
any other countries.


(e)Activity that results in termination for Cause (as defined in Section 4.3).


4.3    Definition of “Cause.” For the purposes of Sections 3 and 4 of this
Agreement, “Cause” shall mean a termination due to the Participant’s:


(a)    Willful failure to substantially perform his or her duties with the
Company (other than any such failure resulting from the Participant’s
Disability), after a written demand for substantial performance is delivered to
the Participant that specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his or her duties,
and the Participant has failed to remedy the situation within fifteen (15)
business days of such written notice from the Company;


(b)    Willful gross negligence in the performance of the Participant’s duties;


(c)    Conviction of, or plea of guilty or nolo contendere, to any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;


(d)    Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise;


(e)    Willful violation of any provision of the Company’s code of conduct;


(f)Willful violation of any of the covenants contained in Article 4 of the
Senior Leadership Severance Plan, if applicable to the Participant;


(g)Act of dishonesty resulting in, or intended to result in, personal gain at
the expense of the Company;


(h)Engaging in any act that is intended to harm, or may be reasonably expected
to harm, the reputation, business prospects, or operations of the Company; or


(i)Engaging in any act that justifies termination of employment with immediate
effect under the local laws applicable to the Participant’s employment
relationship.


For purposes of this definition, no act or omission by the Participant shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Participant in good faith and in the best interests of the
Company.
For purposes of this Award, there shall be no termination for Cause pursuant to
subsections (a) through (h) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Participant stating the basis for the termination. Upon receipt of such
notice, the Participant shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim.
5.Manner of Exercise.


5.1    Election to Exercise. To exercise the SARs, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the
Committee.


5.2    Withholding. Prior to the payment of the Appreciation Value in connection
with the exercise of the SARs, the Participant must make arrangements
satisfactory to the Company to pay or provide for any applicable federal, state
and local withholding obligations of the Company. If approved by the Committee
in its discretion, the minimum required withholding obligations may be settled
by the delivery to the Company of previously owned and unencumbered Common
Shares.





--------------------------------------------------------------------------------





6.Form of Payment. Upon the exercise of all or a portion of the SARs, the
Participant shall be entitled to a cash payment equal to the Appreciation Value
of the SARs being exercised, less any amounts withheld pursuant to Section 5.2.


7.Section 409A; No Deferral of Compensation. Neither the Plan nor this Agreement
is intended to provide for the deferral of compensation within the meaning of
Section 409A of the Code. The Company reserves the right to unilaterally amend
or modify the Plan or this Agreement, to the extent the Company considers it
necessary or advisable, in its sole discretion, to comply with, or to ensure
that the SARs granted hereunder are not subject to, Section 409A of the Code.


8.Transferability. The SARs are not transferable by the Participant other than
to a designated beneficiary upon the Participant’s death or by will or the laws
of descent and distribution, and are exercisable during the Participant’s
lifetime only by the Participant.


9.Change in Control.


9.1    Acceleration of Vesting. Notwithstanding any provision of this Agreement
to the contrary, if a Change in Control occurs and the Participant’s continuous
service with the Company or a Subsidiary is terminated by the Company other than
for Cause (as defined in Section 9.3) (other than for death or Disability) or by
the Participant for Good Reason (as defined in Section 9.4), in either case,
within twenty-four (24) months following the Change in Control, 100% of the SARs
shall become immediately vested and exercisable.


9.2    Business Combination. Notwithstanding anything in this Section 9 to the
contrary, in connection with a Business Combination (as defined in the Plan) the
result of which is that the Company’s Common Shares and voting stock exchanged
for or becomes exchangeable for securities of another entity, cash or a
combination thereof, if the entity resulting from such Business Combination does
not assume the SARs evidenced hereby and the Company’s obligations hereunder, or
replace the SARs evidenced hereby with a substantially equivalent security of
the entity resulting from such Business Combination, then the SARs evidenced
hereby shall vest in full and become immediately exercisable as of the day
immediately prior to the date of such Business Combination.


9.3    Definition of “Cause.” For purposes of Section 9.1 of this Agreement,
“Cause” means that the Participant has committed:


(a)an intentional act of fraud, embezzlement or theft in connection with his or
her duties or in the course of his or her employment with the Company or any
Subsidiary;


(b)intentional wrongful damage to property of the Company or any Subsidiary;


(c)intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or


(d)intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. No act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith and without reasonable
belief that his or her action or omission was in or not opposed to the best
interest of the Company and its Subsidiaries.


9.4    Definition of “Good Reason.” For purposes of Section 9.1 of this
agreement, “Good Reason” means:


(a)    failure to elect, reelect or otherwise maintain the Participant in the
offices or positions in the Company or any Subsidiary which the Participant held
immediately prior to a Change in Control, or the removal of the Participant as a
director of the Company (or any successor thereto) if the Participant shall have
been a director of the Company immediately prior to the Change in Control;


(b)    a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Participant held immediately prior to the Change in
Control, a material reduction in the aggregate of the Participant’s base pay and
incentive pay opportunity received from the Company, or the termination of the
Participant’s rights to any material employee benefits to which he or she was
entitled immediately prior to the Change in Control or a material reduction in
scope or value thereof without the prior written consent of the Participant;





--------------------------------------------------------------------------------





(c)    the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement; or


(d)    the Company shall relocate its principal executive offices, or the
Company or any Subsidiary shall require the Participant to have his or her
principal location of work changed, to any location which is in excess of fifty
(50) miles from the location thereof immediately prior to the Change in Control
or the Company or any Subsidiary shall require the Participant to travel away
from his or her office in the course of discharging his or her responsibilities
or duties hereunder significantly more (in terms of either consecutive days or
aggregate days in any calendar year) than was required of him or her prior to
the Change in Control without, in either case, the Participant’s prior written
consent.


The Participant is not entitled to assert that his or her termination is for
Good Reason unless the Participant gives the Company written notice of the event
or events that are the basis for such claim within ninety (90) days after the
event or events occur, describing such claim in reasonably sufficient detail to
allow the Company to address the event or events and a period of not less than
thirty (30) days after to cure the alleged condition.
10.Adjustments. The SARs may be adjusted or terminated in any manner as
contemplated by Article XII of the Plan.


11.Compliance with Law. The exercise of the SARs shall be subject to compliance
by the Company and the Participant with all applicable requirements of federal
and state securities laws, including the requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. The Participant may
not exercise the SARs if such exercise would violate any applicable federal or
state securities laws or other laws or regulations. The Participant understands
that the Company is under no obligation to register the shares of Common Stock
with the Securities and Exchange Commission, any state securities commission or
any stock exchange to effect such compliance.


12.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the SARs may be transferred by will or the laws of descent or distribution.


13.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.


14.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the SAR, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.


15.Continuous Service. For purposes of this Agreement, the continuous service of
the Participant with the Company or a Subsidiary shall not be deemed
interrupted, and the Participant shall not be deemed to have ceased to be an
associate of the Company or any Subsidiary, by reason of the transfer of his or
her employment among the Company and its Subsidiaries. For the purposes of this
Agreement, leaves of absence approved by the Chief Executive Officer of the
Company for illness, military or governmental service, or other cause, shall be
considered as employment.


16.Participant’s Acknowledgment. In accepting the grant, the Participant (you)
acknowledges that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Agreement; (b) the grant
of the SARs is voluntary and occasional and does not create any contractual or
other right to receive future grants of SARs, or benefits in lieu of SARs, even
if SARs have been granted repeatedly in the past; (c) all decisions with respect
to future grants, if any, will be at the sole discretion of the Company; (d)
your participation in the Plan is voluntary; (e) the SARs are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments and the SARs is an extraordinary item which is outside the
scope of your employment contract, if any; (f) in the event that you are an
employee of a Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Subsidiary that is your employer; (g) the future value of the underlying Common
Shares is unknown and cannot be predicted with certainty; (h) no claim or
entitlement to compensation or





--------------------------------------------------------------------------------





damages arises from forfeiture or termination of the SARs or diminution in value
of the SARs or the Common Shares and you irrevocably release the Company, its
affiliates and its Subsidiaries from any such claim that may arise; and (i)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of your employment, your right to receive SARs
and vest in SARs under the Plan, if any, will terminate effective as of the date
that you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of involuntary termination of employment, your right to vest in the
SARs after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.


17.Data Privacy. The Participant (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all SARs or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Common Shares acquired.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


19.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the SARs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the SARs and that the
Participant should consult a tax advisor prior to such exercise. This Agreement
is subject to the terms and conditions of the Plan.


20.Governing Law. The validity, construction, interpretation, and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Ohio, USA without giving effect to the principles of conflicts of law. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.


The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.


                                        
Participant




DIEBOLD NIXDORF, INCORPORATED



